DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The applicant is noted that there was a typographical error in the restriction requirement mailed 05/26/2022. In particular, claim 8 should have been in group II, the method of producing the debittered composition. As such, the status of claim 8 should have been withdrawn, given that it depends on group II which is not elected in response to the restriction requirement. 
	Claim status
The examiner acknowledged the claims filed 09/22/2022.
Claims 1, 3-9, 11-13, and 15-21 are pending. Claims 1 and 3-4 are currently amended. Claims 2 and 14 are cancelled. Claim 5 is previously presented. Claims 19-21 are newly presented. Claims 6-9, 11-13 and 15-18 are withdrawn without traverse in response to the restriction requirement. Claims 1, 3-5, and 19-21 are hereby examined on the merits.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 19-21 are rejected under 35 U.S.C. 103 as obvious over Gallardo US Patent Application Publication No. 2017/0208853 (hereinafter referred to as Gallardo).
Regarding claims 1, 3 and 19, Gallardo teaches a nutritional delivery system comprising a pod and a nutritional powder (0008); the nutritional powder comprises 0.1-50% a hydrolyzed protein having  a degree of hydrolysis of 0.1-75 (0118; 0120), and  0.5-35% a fat source that includes one or more of coconut oil, fractionated coconut oil, soybean oil, corn oil, olive oil, safflower oil, high oleic safflower oil, medium chain triglyceride oil, high gamma linolenic safflower oil, sunflower oil, high oleic sunflower oil, palm oil, palm kernel oil, palm olein, canola oil, marine oils, algal oils, cottonseed oils, interesterified oils, transesterified oils, and combinations thereof ([0163-0164; 0006; 00110; 0113]). 
Where Gallardo teaches that one or more of the aforementioned oils are suitable for functioning as the fat source for the nutritional powder, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used any combination of the oils as disclosed in [0164] of Gallardo for example the combination one or vegetable oils, MCT, coconut oil, marine oil, and/or algal oil as the fat source for the nutritional powder, as Gallardo has established that the combination of different oils are suitable fat source of the nutritional powder.
The combination of  one or vegetable oils, MCT, coconut oil, marine oil, and/or algal oil reads on the composition that comprises a short chain fatty acid, a medium chain fatty acid and a long chain fatty acid as claimed (vegetable oils such as soybean oil, corn oil, cottonseed oil, sunflower oil, palm oil, safflower oil, canola oil, etc. are known to contain a prevalent amount of long chain fatty acid and marginal amounts of fatty acids of medium chain and short chain; MCT is known to contain a prevalent of medium chain fatty acid; coconut oil is known to contain a good amount of medium chain fatty acid such as about 60%; and marine oil and algal oil are mostly long chain fatty acids). 
Gallardo is silent regarding the fatty acid profile as recited in claim 1. The fatty acid profile is related to the fat sources and the mixing ratio of the fat sources. However, where Gallardo teaches that the combination of the oils are suitable fat source, a skilled artisan would have been motivated to vary the mixing ratios of vegetable oils (including the ratios of different vegetable oils), MCT, coconut oil,  marine oil and/or algal oil based on preference or desirability, absent a showing of the criticality associated with the fatty acid profile as claimed. As such, the fatty acid profile as recited in the claim is merely an obvious variant of the prior art.
The preamble language of claim 1 that “for debiting hydrolyzed proteins” is not considered to further limit the composition. It is the examiner’s position that the intended use recited in the present claims do not result in a structural difference between the presently claimed composition and the prior art composition and further that the composition of the prior art is capable of performing the intended uses. Given that Gallardo as recited above teaches a fatty acid composition comprising long chain, medium chain and short chain fatty acids and that the fatty acid composition as disclosed by Gallardo is combined with a hydrolyzed protein to form a nutritional composition, it is clear that the fatty acid composition of Gallardo would be capable of performing the intended uses, i.e., for debittering hydrolyzed protein.
		
Regarding claims 4 and 20, Gallardo teaches a debittered hydrolysed protein-containing composition (e.g., nutritional powder) comprising 1-50% a hydrolyzed protein and 0.5-35% the debitter composition (e.g., fat composition as recited above) (0118;0110;0113;0006). The weight ratio of debittering composition (e.g., fat composition) to the hydrolyzed protein as disclosed by Gallardo overlaps with  the ranges recited in the claims. Gallardo teaches that the hydrolyzed protein has a degree of hydrolysis of 0.1-75 ([0120]), which  encompasses those ranges recited in the claim 20.In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claim 4 recite 0-1 parts of phospholipid and 0-0.4 part of an acid regulator, which encompasses the embodiment that no phospholipid or acid regulator is present in the debittered hydrolyzed protein-containing composition. Given that Gallardo does not require the presence of a phospholipid or acid regulator, Gallardo is interpreted to read on the limitation about the two ingredients.
Regarding claim 5, Gallardo as recited above teaches the debittered hydrolyzed protein-containing composition (e.g., nutritional powder)  of claim 4. Further, Gallardo teaches that the nutritional powder is reconstituted with water to create a solution that is  completely homogeneous prior to consumption ([0061; 0064]). Gallardo is silent regarding the amount of nutritional powder by weight of the solution upon adding the water. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have manipulated the amount of water used to reconstitute the nutritional powder such that a completely homogenous solution is obtained. Further, the ordinary skill in the art would have been motivated to vary the amount of water used to reconstitute the nutritional powder depending on the intensity of the nutrition desired in the reconstituted composition. Therefore, the concentration as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 21, Gallardo teaches that the hydrolyzed protein has a degree of hydrolysis of 0.1-75 ([0120]), which  encompasses those ranges recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 rejection is withdrawn in view of the amendments made to the claims.
Regarding the 35 USC 102/103 rejection,  applicant argues on pages 11-12 of the Remarks that the Office’s interpretation that a vegetable oil alone or combination automatically has the fatty acid profile recited in the claim is not accurate.
Applicant’s argument is found persuasive and the rejection is withdrawn. However, the examiner submitted that the pending claims would have been obvious over Gallardo under a new ground of rejection. Applicant is invited to refer to the instant office action for details.
Applicant argues on bottom para., page 12 of the Remarks that Gallardo does not disclose any specific fat to use, or any combination of fat to use. Applicant goes on to argue that it is possible that the nutrient delivery system of Gallardo does not comprises fat at all.
Applicant’s arguments are considered but found unpersuasive. Gallardo clearly teaches that the nutritional powder comprises 0.5-35% fat selected from one or more of the fat sources in [0113] and [0164]. Additionally, [0282] of Gallardo lists the combination of different fat source in the examples. Applicant’s assertions are not accurate.
Applicant asserts on page 13 of the Remarks that comparative example 1-2 of the specification uses the fat listed by Gallardo but the compositions did not provide a satisfactory debittering rate.
Applicant’s arguments are considered but found unpersuasive. Comparative example 1-2 are not using the same fat as listed by Gallardo. As least anhydrous butter and phospholipid used in the comparative examples are not cited by Gallardo. Applicant’s assertion is not accurate. Further, the examiner notes that where the claims merely recite a composition for debittering hydrolyzed proteins without quantifying the rate of debittering, both comparative example 1 and comparative example 2 actually display some degree of debittering effect.
Applicant argues on page 14 of the Remarks that there is nothing in Gallardo that would have motivated a person having ordinary skill in the art to select certain vegetable oils, animal fat and/or OPO to provide a composition having the fatty acid profile as claimed. Applicant goes on to assert that the examples of the specification provide results that if the respective fatty acids are not within the claimed range, the debitter composition provides an unsatisfactory debitter rate.
Applicant’s arguments are considered but found unpersuasive. As set forth in the instant office action, where Gallardo teaches that the combination of the oils are suitable fat source, a skilled artisan would have been motivated to vary the mixing ratios of vegetable oils (including the ratios of different vegetable oils), MCT and/or coconut oil, and marine oil and/algal oil based on preference or desirability, absent a showing of the criticality associated with the fatty acid profile as claimed. 
Additionally, the examiner submits that the examples in the specification do not show that once the respective fatty acids are not within the claimed range, the debitter composition provides an unsatisfactory debitter rate as applicant has asserted. For example, both example 6 and example 7 compositions register a long chain fatty acid content that is greater than the claimed range (the composition of example 6 has 99.454% long chain fatty acid and the composition of example 7 has 99.531% long chain fatty acid, both of which are higher than the upper endpoint 99.4% as recited in the claim) but their debitter rates are higher than most of the example 1-5 the fatty acid profile of which meet the requirement of claim 1. As a matter of fact, example 7 displays the highest debitter rate among the examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793